       Case 2:18-cv-04003-SMB Document 31-2 Filed 12/10/18 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF ARIZONA
                             PHOENIX DIVISION

JASON LEE VAN DYKE                              §
     Plaintiff,                                 §
                                                §
v.                                              §      Case No. CV-18-4003-PHX-JJT
                                                §
THOMAS CHRISTOPHER RETZLAFF                     §
    Defendant.                                  §

                             ORDER DISMISSING CASE

      After considering Plaintiff's motion to dismiss under Rule 41(a)(2) of the Federal

Rules of Civil Procedure, this Court makes the following orders:

      It is hereby ORDERED

             (a)    That Plaintiff's motion to dismiss Defendant's counterclaim under

                    Rule 12(b)(6) of the Federal Rules of Civil Procedure is GRANTED

                    and the counterclaim is dismissed without prejudice to refiling;

             (b)    Plaintiff's motion to dismiss under Rule 41(a)(2) of the Federal

                    Rules of Civil Procedure is GRANTED and Plaintiff's claim for an

                    injunction against harassment under A.R.S. 12-1809 is dismissed

                    without prejudice to refiling;

             (c)    The Court finds that the pleadings and papers on file in this case

                    established, by clear and specific evidence, a prima facie case for

                    each element of Plaintiff's claim against Defendant for an injunction

                    against harassment under A.R.S. 12-1809. Accordingly, Defendant's

                    motion to dismiss under the Texas Citizens Participation Act is
Case 2:18-cv-04003-SMB Document 31-2 Filed 12/10/18 Page 2 of 2



           DENIED.

     (d)   Plaintiff's motion to remand is DENIED AS MOOT.
